Citation Nr: 0802532	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for post-traumatic stress disorder (PTSD). 

In April 1998, the Board reopened the claim and remanded it 
for additional evidentiary development. 

In February 2004, the Board denied service connection for 
PTSD.  On appeal in June 2004, the Court of Appeals for 
Veterans Claims (Court) granted a joint motion to vacate and 
remand the claim for additional development.  The Board 
remanded the claim in May 2005 to obtain additional 
information from the service agency relevant to verification 
of traumatic events in service.  The claim is now before the 
Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Following the receipt of additional information from the 
service agency, the RO provided a supplemental statement of 
the case in August 2007 that continued to deny service 
connection for PTSD.  In October, November, and December 
2007, the veteran indicated that he desired a hearing before 
the Board by videoconference from the RO.  38 C.F.R. § 20.700 
(2007). 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board by videoconference from the RO 
at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



